DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson (US 2003/0171644 A1).
Claim 1: Anderson discloses a method, comprising: forming an elongate implantable sling 42 having a central support portion and elongate end portions (fig. 2) sized and shaped to extend between an incision 400 substantially adjacent to a patient's obturator foramen, through the obturator foramen, and to a location below a urethra 16 (figs. 9 and 10; transobturator sling; dimensions of sling are sufficient to extend from a superficial incision 400 near the obturator fascia (which is within the obturator foramen), to an undersurface of the urethra 16 and back to another incision 400 in obturator fascia that is opposite the first incision [0134]). Providing the sling inherently requires forming the sling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 7914437 B2 and claims 1-19 of U.S. Patent No. 9179991 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both patents recites a method comprising:
providing (which inherently requires forming) an elongate implantable sling having a central support portion and elongate end portions sized and shaped to extend between an incision substantially adjacent to a patient's obturator foramen, through the obturator foramen, and to a location below a urethra and 
creating a pair of lateral incisions substantially adjacent a patient's left and right obturator foramen, creating a medial incision at the perineum, exposing bulbospongiosus muscle, dissecting bulbospongiosus muscle to expose corpus spongiosum, placing the central support portion to contact the corpus spongiosum, and extending the end portions internally through the obturator foramen to the lateral incisions substantially adjacent to the obturator foramen.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the filing of a terminal disclaimer to overcome the non-statutory double patent rejections.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 recites “creating a medial incision at the perineum, exposing bulbospongiosus muscle, dissecting bulbospongiosus muscle to expose corpus spongiosum, and placing the central support portion to contact corpus spongiosum”. As noted in the Office action mailed December 20, 2010 in Application 11/347,047, to which the current application claims priority, these limitations are not found in the prior art of record. The closest prior art to the claimed method is Palma (Urologia Internationalis 73: 354-356, March 2004, provided in the file wrapper of the ‘047 application). In this reference, Palma discloses creating a perineal incision to expose bulbospongiosus muscle (or bulbar urethra) and placing a sling in contact with the bulbar urethra. Palma does disclose “dissecting the bulbar urethra” but in this instance, dissecting means separating the bulbar urethra from the surrounding tissue and does not disclose exposing the corpus spongiosum. Fig. 2 of this reference discloses placing the sling in contact with the corpus spongiosum, however, as Palma fails to disclose the step of dissecting bulbospongiosus muscle specifically and states that during implantation, the insertion device “shaves the back of the ischium”’ it is clear that this use of corpus spongiosum is intended to mean the bulbar urethra as a whole, including an intact bulbospongiosus muscle, corpus spongiosum, and urethra because the ischium is external to the bulbospongiosus muscle and there would be no reason to dissect the bulbospongiosus muscle to create such a tissue path.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suslian (US 2002/0099260 A1) discloses providing an implantable sling meeting all the limitations of claim 1 (fig. 2 and [0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791